DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, “wherein the gasket and at least the part of the biological characteristic recognition module is clapped between the abutted portion and at least a part of the chassis” as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Cha et al. (US 20190208043; “Cha” hereinafter).
Regarding claim 1, Cha (figs. 12b, 19-20) discloses an electronic device, comprising: a chassis (chassis comprises of 551a, 501, 505); a back plate (620) fixed to the chassis (620 is fixed to the case 551a with the help of  tape 632, fig. 20) and having a first through hole (620 has a through hole at its center, fig. 19); a bracket (614) fixed to a side of the back plate (620) away from the chassis (551a, 501, 505) (at least a portion 614b of the bracket 614 is fixed to the plate 620 and extends away from 551a, fig. 20) and having an accommodating slot (a space/slot into which finger recognition module 611 is disposed, fig. 20) recessed away from the chassis (fig. 20); and a biological characteristic recognition module (fingerprint recognition module 611 comprising of 
Regarding claim 2, Cha (figs. 12b, 19-20) discloses wherein the back plate (620) comprises a first engagement portion (621), the bracket (614) comprises a second engagement portion (614b), and the first engagement portion is engaged to the second engagement portion (621 is engaged with the engagement portion 614b with the help of  a waterproof tape 631, fig. 20).  
Regarding claim 6, Cha (figs. 12b, 19-20) discloses wherein the chassis (551a) further comprises a second through hole (a hole in the chassis/case 551a into which 611 or through which 610 is disposed, fig. 20), the first through hole (through hole in the bracket 614 into which fingerprint recognition module 611 is disposed, figs. 19-20) of the bracket and the second through hole of the chassis are aligned in a direction perpendicular to a surface of the chassis (fig. 20), and at least a part of the biological characteristic recognition module is exposed by the second through hole (fig. 20).
Regarding claim 10, Cha (figs. 12b, 19-20) discloses wherein the biological characteristic recognition module (611) has a peripheral area and a central area, the electronic component is located in the central area (board 613 comprising of a fingerprint sensor is disposed at the central area of the fingerprint module 611, fig. 20), the peripheral area surrounds the central area, and the bracket (614) further comprises .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Guo (US 2019/0057242; “Guo” hereinafter).
Regarding claim 4, Cha discloses the electronic device as claimed in claim 2.
Cha does not explicitly disclose wherein the bracket further comprises a board portion, the board portion has a fixing hole for a fixing element to pass through, and the fixing hole and the second engagement portion are located at two sides of the accommodating slot respectively.  
Guo (fig. 4a) teaches a bracket (5) comprises a board portion (lower portion of 5 where fixing part 41 or the screw 8 is disposed, fig. 4a), the board portion has a fixing hole (hole in the lower portion of the ring 5 into which the screw 5 is fixed, fig. 4a) for a fixing element (8) to pass through, and the fixing hole and a second engagement portion (lower portion of 51 that is engaged with the  plate 7, fig. 4a) are located at two sides of an accommodating slot respectively (slot formed in the center of the frame 5 where board 2 and the plate 4 are disposed, fig. 4a).  

Regarding claim 5, Cha in view of Guo (relied on Guo, fig. 4a) wherein the second engagement portion (lower vertical portion 51 of the frame 5) extends to a direction (vertical direction), and the fixing hole (fixing hole into which screw 8 is fixed, fig. 4a) is aligned to the second engagement portion in parallel with the direction (fig. 4a).
Regarding claim 7, Cha discloses the electronic device as claimed in claim 6.
Cha does not explicitly disclose the electronic device of claim 6, further comprises a gasket abutted between the biological characteristic recognition module and the chassis and surrounding the second through hole.
Guo (fig. 8a) teaches a gasket (12) abutted between a biological characteristic recognition module (31 and 32) and a chassis (1)  and surrounding a through hole (sealing gasket 12 disposed around the hole formed on a cover plate 1 between the biometric module formed of 31 and 32 and the cover plate 1, fig. 8a).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Cha to incorporate a gasket abutted between the biological characteristic recognition module and the .

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Guo’s preferred embodiment (fig. 8a) as applied to claim 7, and in further view of Guo’s alternative embodiment (fig. 6a).
Regarding claim 8, Cha in view of Guo discloses the electronic device as claimed in claim 7.
Cha in view of Guo does not explicitly disclose the wherein the bracket further comprises at least an abutted portion adjacent to the accommodating slot, wherein the gasket and at least the part of the biological characteristic recognition module is clapped between the abutted portion and at least a part of the chassis
Guo’s alternate embodiment (fig. 6a) teaches a bracket (5) comprises at least an abutted portion (upper portion of 51) adjacent to an accommodating slot (slot into which circuit board 2 and plate 4 are disposed, fig. 6a), wherein a gasket (sealing ring 12 that lies on the upper portion of 51) and at least the part of the biological characteristic recognition module (31 and 32) is clapped between the abutted portion and at least a part of a chassis (1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Cha in view of Guo to have the gasket and at least the part of the biological characteristic recognition module clapped between the abutted portion and at least a part of the chassis as taught 
Regarding claim 9, Cha in view of Guo discloses wherein the abutted portion (upper surface/portion of 51, Guo, fig. 6a) surrounds an edge of the accommodating slot (slot surrounded by the portion 51 into which plate 4 is disposed, Guo, fig. 6a).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that wherein the back plate further comprises a body portion, the first engagement portion is connected to a side of the body portion away from the chassis, such that a notch is formed between the first engagement portion and the body portion, and the second engagement portion is abutted to the first engagement portion in the notch. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SAGAR SHRESTHA/Examiner, Art Unit 2841